—In two consolidated proceedings pursuant to Family Court Act article 5, in which each party has petitioned for sole custody of their minor child, the father appeals, as limited by his brief, from so much of an order of the Family Court, Rockland County (Scancarelli, J.), dated June 24, 1991, as, after a hearing, denied his petition and awarded sole custody to the mother.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the assertions of both the father and the Law Guardian, upon our review of the record, we find that the award of custody to the mother by the Family Court is not against the weight of the evidence (cf., Matter of Gloria S. v Richard B., 80 AD2d 72, 76). Under the circumstances of this case, the court’s determination comports with the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 171; Domestic Relations Law § 70; Friederwitzer v Friederwitzer, 55 NY2d 89, 93; Domestic Relations Law § 240). Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.